United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 95-8934.

 Alexis M. HERMAN, Secretary of the United States Department of Labor, Plaintiff-Appellee.

                                                  v.

 NATIONSBANK OF GEORGIA, N.A.; Sovran Capital Management Corporation, a Virginia
Corporation, Defendants-Appellants.

                                           Feb. 25, 1998.

Appeal from the United States District Court for the Northern District of Georgia. (No. 1:92-CV-
1474-HTW), Horace T. Ward, Judge.

                                     On Petition For Rehearing

Before COX and CARNES, Circuit Judges, and FAY, Senior Circuit Judge.

       PER CURIAM.

       In its petition for rehearing, NationsBank asks us to modify our opinion, Herman v.

NationsBank Trust Company (Georgia), 126 F.3d 1354 (11th Cir.1997). Specifically, NationsBank

takes issue with our holding that the Polaroid ESOP participants were not given sufficient notice that

they were fiduciaries with regard to the unallocated shares.

       The best piece of evidence NationsBank presents in support of its petition is the Summary

Plan Description ("SPD") provided to all the participants after the ESOP was established in July

1988. The SPD states in relevant part:

       Will I Be Contacted In the Event of a Tender Offer? ...

       In the event of a tender offer, Polaroid shareholders and Stock Equity Plan members [i.e.,
       the participants] would be asked if they want to sell or "tender' their shares.

       Important: If a plan member does not respond, that plan member is assumed to be deciding
       against the tender offer.
       Unallocated stock will be tendered in the same proportion as the allocated shares.

       Example: If 10% of the allocated shares are tendered by plan members, 10% of the
       unallocated shares also would be tendered.

(italics in original). NationsBank argues that this statement in the SPD put the participants on notice

that their actions in regard to the allocated shares would control the tendering of the unallocated

shares, and as a result the participants were fiduciaries with regard to the unallocated shares. We

disagree. None of the evidence NationsBank presents changes our conclusion that the participants

are not fiduciaries under ERISA.

       Assuming everything NationsBank says in its rehearing petition is true, the most it shows

is that at the time the SPD was distributed the participants had notice that, in the event of a tender

offer, their actions in regard to the allocated shares would control the tendering of the unallocated

shares. That evidence is not enough to put the participants on notice that they were fiduciaries with

regard to the unallocated shares. The participants could not be fiduciaries with regard to the

unallocated shares in the absence of explicit notice that they could be held liable for their actions

with regard to the unallocated shares. We emphasized that point in our previous opinion when we

stated that the possibility of the participants being subjected to liability as fiduciaries for their

actions with regard to the unallocated shares was "unacceptable ... where participants are not

adequately informed of the responsibilities they possess and the liability that could go hand in hand

with those responsibilities." Id. 126 F.3d at 1367 (emphasis added). Nothing in the SPD or in the

materials NationsBank sent the participants concerning the tender offer put the participants on notice

that they could be held liable as fiduciaries for their actions with regard to the unallocated shares.

       Our reasoning makes it unnecessary for us to decide whether notice in an SPD of potential

liability would have been enough absent notice in the proxy statement. Likewise, it is unnecessary

for us to address the broader question of whether ESOP participants can under any circumstances
be named fiduciaries for unallocated shares. As we noted in our previous opinion: "[b]ecause ESOP

participants could conceivably face liability to other persons and entities if they were named

fiduciaries with regard to unallocated shares, we are not sure that such status could be forced upon

participants even with sufficient notice. A plan might be required to give participants a chance to

opt-out from such responsibilities and liabilities. However, we need not and do not decide that

matter." Id., 126 F.3d at 1367, n. 11.

       The petition for rehearing is DENIED.